Filed 4/11/22 Blomquist v. County of Santa Clara CA6
                         NOT TO BE PUBLISHED IN OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for publication or
ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication or ordered published for
purposes of rule 8.1115.


                 IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                           SIXTH APPELLATE DISTRICT

 JENNIFER BLOMQUIST et al.,                                                  H045975
                                                                            (Santa Clara County
            Plaintiffs and Appellants,                                       Super. Ct. No. CV304201)

            v.

 COUNTY OF SANTA CLARA et al.,

            Defendants and Respondents;

 SAN JOSE WATER COMPANY et al.,

            Real Parties in Interest and
            Respondents.

          Jennifer and Michael Blomquist petitioned for writ of mandate against the County
of Santa Clara, a member of the board of supervisors, and several county employees,
naming the San Jose Water Company and the San Jose Water Group as real parties in
interest. The dispute relates to the approval and construction of a water storage tank near
appellants’ property, and the associated relocation of an access road. The trial court
sustained demurrers to the operative third amended petition, finding that the petition was
fatally uncertain. Appellants argue that the trial court erred in sustaining the demurrer
and, alternatively, that the trial court erred by not granting leave to amend. We will
affirm the judgment of dismissal because appellants failed to state facts sufficient to
constitute a cause of action and have not demonstrated a reasonable possibility that
further amendment would cure that defect.
                         I.   TRIAL COURT PROCEEDINGS
       According to the third amended petition (operative petition), appellants own two
parcels of land on La Mirada Road in unincorporated Santa Clara County. Appellants
live in a house on one of the parcels, and the other is undeveloped. Real parties in
interest the San Jose Water Company and San Jose Water Group (collectively, San Jose
Water) own property near appellants’ parcels.
       San Jose Water sought to replace a water tank on its property with a larger water
tank, and proposed that a part of La Mirada Road on San Jose Water’s property would be
“slightly realigned within two fee title owned [San Jose Water] parcels.” The operative
petition describes a “recorded road dedicated for public access and underlying public
service easements” on San Jose Water’s property referred to as La Mirada Road. The
petition states La Mirada Road is a “road for public use,” but the county “has not
officially accepted La Mirada into County Roads for maintenance.”
       In compliance with the California Environmental Quality Act (CEQA; Pub. Res.
Code, § 21000 et seq.), a notice of determination for the tank replacement project was
filed in March 2014 with the State Clearinghouse at the California Office of Planning and
Research, indicating that a mitigated negative declaration was adopted and that the
project would not have a significant effect on the environment. The California
Department of Public Health was the lead agency for the project under CEQA. Building
permits for the project were issued by the county in March 2014 and March 2015.
       Representing themselves, appellants filed the initial petition for writ of mandate in
December 2016. They named as respondents Santa Clara County, Supervisor Mike
Wasserman, and several county employees (collectively, respondents). The San Jose
Water Company and “SJW Group” were named as real parties in interest. Appellants
filed a first amended petition, apparently before any responsive pleading was filed. The
trial court sustained demurrers to the first amended petition on grounds of uncertainty and
failure to state a cause of action, and granted leave to amend. Appellants filed a second
                                             2
amended petition, and the trial court again sustained demurrers to that pleading because
the court found it “ambiguous, uncertain, and incomprehensible.” The court granted
leave to amend, but admonished appellants to “remove all extraneous allegations and
references to law that do not support a grant of writ of mandate for the facts in this case.”
(Underscoring omitted.)
       The operative petition was filed in December 2017. Rather than remove
extraneous allegations, appellants included more than 10 additional pages. The operative
petition consists mostly of extended quotations from state and local laws, interspersed
with conclusory factual allegations. The operative petition does not separate different
legal theories into causes of action; indeed, no specific cause of action is identified. It
alleges broadly that “[n]umerous laws were violated so [San Jose Water] could avoid
SRA Fire Safe Regulations, circulation elements (General Plans), inter alia,” and that
respondents “could not administratively exempt [San Jose Water] and did not perform
ministerial duties” related to a use permit and design review. The operative petition
acknowledges that San Jose Water “provided new physical access” to appellants’
property on the realigned La Mirada Road after completing the new water tank, but
asserts that appellants “no longer have legal access to Home and Development as a result
of [respondents’] allegedly unlawful approval of [capital improvement project] permits as
well as [respondents’] failure to faithfully execute our laws once notified.”
       The operative petition includes a lengthy prayer, seeking among other things an
order compelling respondents to “[n]otice [San Jose Water] of violations and hold related
hearing.” It also seeks an order compelling respondents to enforce San Jose Water’s
compliance with: “SRA Fire Safe Regulations,” “General Plans (Los Gatos or County as
required by law/facts),” the Subdivision Map Act, CEQA, and “fence setbacks and trees
within La Mirada.” Finally, it seeks to require the county to adopt a “resolution for La
Mirada to become a County maintained road.”


                                              3
       The trial court sustained demurrers to the operative petition after a hearing. The
trial court concluded the operative petition remained “uncertain, ambiguous, and
incomprehensible.” The court denied leave to amend, noting that appellants “had two
prior opportunities to clarify their pleading” and failed to do so.
                                    II.   DISCUSSION
   A. THE DEMURRERS WERE PROPERLY SUSTAINED
       We review de novo a judgment of dismissal based on a sustained demurrer.
(Organizacion Comunidad De Alviso v. City of San Jose (2021) 60 Cal.App.5th 783,
790.) We will reverse the dismissal if the allegations of the petition state a cause of
action under any legal theory. (Ibid.) We assume the truth of all facts alleged in the
petition (id. at pp. 790–791), but we do not consider conclusory factual or legal
allegations. (B & P Development Corp. v. City of Saratoga (1986) 185 Cal.App.3d 949,
953.) “The plaintiff has the burden of showing that the facts pleaded are sufficient to
establish every element of the cause of action and overcoming all of the legal grounds on
which the trial court sustained the demurrer.” (Martin v. Bridgeport Community Assn.,
Inc. (2009) 173 Cal.App.4th 1024, 1031 (Martin).) The trial court here sustained the
demurrers on the ground that the operative petition was uncertain. (Code Civ. Proc.,
§ 430.10, subd. (f).) Though a demurrer for uncertainty is generally disfavored, dismissal
on that ground is warranted if the pleading is “so incomprehensible that a defendant
cannot reasonably respond.” (Lickiss v. Financial Industry Regulatory Authority (2012)
208 Cal.App.4th 1125, 1135 (Lickiss).) “We will affirm if there is any ground on which
the demurrer can properly be sustained.” (Martin, at p. 1031.)
          1. Applicable Statutes of Limitations Bar Most Claims

       Appellants’ dispute stems from land use decisions that occurred in 2014 and 2015,
namely a notice of determination that the tank replacement project complied with CEQA
and the issuance of two building permits. Appellants allege generally that the county or
San Jose Water violated the following land use laws: CEQA, the Subdivision Map Act
                                              4
(Gov. Code, § 66410 et seq.), SRA Fire Safe Regulations (Pub. Res. Code, §§ 4290–
4291; Cal. Code Regs., tit. 14, § 1270.00 et seq.), and the county’s General Plan and
zoning ordinance. But challenges to land use decisions must be filed promptly. The
applicable CEQA statute of limitations here was 30 days from the date the notice of
determination was filed in 2014. (Pub. Res. Code, § 21167, subd. (b).) And any
challenge to a building permit for noncompliance with the Subdivision Map Act, the Fire
Safe Regulations, or local laws had to be filed within 90 days after the building permit
was issued (the last permit here was issued in March 2015). (Gov. Code, §§ 65009,
subd. (c)(1)(E), 66499.37.) Appellants filed their initial petition in December 2016, more
than a year after applicable limitations periods expired. Challenges under those land use
laws are time-barred.
          2. The Operative Petition is Uncertain and Does Not State a Claim
       After removing the untimely land use law challenges from consideration, little
remains in the operative petition other than vague, conclusory allegations. Appellants
cite sections of the Streets and Highways Code regarding vacating public streets (e.g.,
Sts. & Hy. Code, § 8330), but they have not alleged that La Mirada is a public road. To
the contrary, the prayer that the county adopt a resolution “for La Mirada to become a
County maintained road” acknowledges that La Mirada remains merely a dedication. As
a non-public road, the Streets and Highways Code sections do not apply. (Sts. & Hy.
Code, § 8308 [“ ‘Street’ and ‘highway’ include all or part of, or any right in, a state
highway or other public highway, road, street ... .”].) Nor have appellants alleged that
any challenged action “[c]ut off all access to [their] property” as described in Streets and
Highways Code section 8330, subdivision (b). The operative petition acknowledges that
San Jose Water “provided new physical access” to appellants’ property via the realigned
La Mirada Road. Appellants fail to state facts sufficient to constitute a cause of action
under the Streets and Highways Code provisions they cite. (Code Civ. Proc., § 430.10,
subd. (e).) We find the remainder of the operative petition fatally uncertain in that it is
                                              5
too incomprehensible to reasonably require a response. (Lickiss, supra,
208 Cal.App.4th at p. 1135; Code Civ. Proc., § 430.10, subd. (f).)
       The apparent core concern raised in the operative petition is appellants’ belief that
their new physical access along La Mirada Road is not “legal” access because it does not
track the former road alignment (which runs under the new water tank). But none of the
laws appellants cite in the operative petition affords a cause of action to test that
hypothesis, and their appellate arguments do not counter the fatal deficiencies we have
summarized. Although appellants contend the trial court found respondents had no
ministerial or discretionary duties, the trial court made no findings on the merits when it
sustained the demurrers on grounds of uncertainty.
       Appellants also argue that under the primary jurisdiction doctrine the trial court
should have stayed proceedings so that the matter could proceed to an administrative
hearing. (Farmers Ins. Exchange v. Superior Court (1992) 2 Cal.4th 377, 390 [The
primary jurisdiction doctrine “applies where a claim is originally cognizable in the courts,
and comes into play whenever enforcement of the claim requires the resolution of issues
which, under a regulatory scheme, have been placed within the special competence of an
administrative body”; italics omitted].) But appellants did not identify an administrative
hearing that was pending, or an administrative body with special competence over any
issue raised in the operative petition. Further, because appellants did not state facts
sufficient to constitute a timely cause of action, there would be no valid action to stay.
   B. DENYING LEAVE TO AMEND WAS NOT AN ABUSE OF DISCRETION
       Leave to amend should be granted where there is a reasonable possibility an
amendment would cure the defect that caused the demurrer to be sustained. (Smith v. BP
Lubricants USA Inc. (2021) 64 Cal.App.5th 138, 145.) A petitioner bears the burden to
show how the petition can be amended to state a cause of action. (Goodman v. Kennedy
(1976) 18 Cal.3d 335, 349.) We review a trial court’s decision denying leave to amend
for abuse of discretion. (Aubry v. Tri-City Hospital Dist. (1992) 2 Cal.4th 962, 971.)
                                               6
       Appellants have not carried their burden to demonstrate a reasonable possibility
that further amendment could cure the defects in the operative petition. Their challenges
to the water tank project’s compliance with the land use and environmental laws they cite
are time-barred under applicable statutes of limitations. And they have repeatedly
demonstrated an inability to cure defects by amendment, with each amended petition
merely adding extraneous citations with little to no explanation of how the additional
authority relates to the case. Given that history, and the nature of the defects, the trial
court did not abuse its discretion by sustaining the demurrers without leave to amend.
                                   III.   DISPOSITION
       The judgment of dismissal is affirmed. As prevailing parties, respondents and real
parties in interest are entitled to their costs on appeal by operation of California Rules of
Court, rule 8.278(a)(1).




                                               7
                                           ____________________________________
                                           Grover, Acting P. J.




WE CONCUR:




____________________________
Lie, J.




____________________________
Wilson, J.




H045975 - Blomquist et al. v. County of Santa Clara et al.